DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, in the reply filed on 26 February 2021 is acknowledged.  The traversal is on the ground(s) that “Search and examination of all claims can be carried out without a serious burden. In particular, it is respectfully submitted that here all Groups are substantially related such that search for one Group would necessarily encompass search for the other.”  This is not found persuasive because the mere recitation that the inventions are “related” is not sufficient when the classification of the differing groups clearly shows that each has acquired a separate status in the art as defined by their classification. Furthermore, a search of acceleration data which is converted into two particular types of acceleration does NOT include a search for acceleration data converted into position data which is the main difference between these two inventions. Therefore, as both have acquired a separate status in the art, restriction between the two groupings IS proper.
The requirement is still deemed proper and is therefore made FINAL.

Claims 7-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 February 2021.

Drawings
The drawings are objected to because Fig. 1, 2, 3, 4, and 10 fail to comply with 37 C.F.R. §1.84(u)(2) which requires the “Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas”. Each of the recited figures has the figure number associated with brackets. 

The drawings are objected to because the drawing figures fail to comply with 37 C.F.R. §1.84(l) Character of lines, numbers and letters which requires “Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.” All of the numbers and letters found within the drawings are . 

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites a “board that is installed in a rotating part”. This means the board is fully integrated into the rotating part. Is this what Applicant truly wants to claim? Or should this be that the board is installed ON a rotating part?  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
calculate the desired information, not “detect” it. 
Claim 1 is further rejected as being indefinite as it is unclear how the arithmetic operation unit detects “on the basis of the acceleration data detected by each of the acceleration sensors”. The acceleration sensors do NOT detect “data”. They produce signals representative of the acceleration they measure. 
Claim 1 is further rejected as being indefinite as there is no connection recited between the “plurality of acceleration sensors” and the “arithmetic operation unit” such that the “arithmetic operation unit” CAN use the data (or signals) of the “plurality of acceleration sensors” to determine the “translational acceleration” and the “centrifugal acceleration”.
Claims 2-6 are rejected as being indefinite as they fail to correct the problems of claim 1 from which they depend.
Claim 2 is further rejected as being indefinite as it is unclear if the “two or more acceleration sensors” recited on line 2 are included in the “plurality of acceleration sensors” found in claim 1, from which claim 2 depends, or are in addition to the “plurality of acceleration sensors” recited. If the “two or more acceleration sensors” are to be included in the “plurality”, then a suggestion for correction is to indicate that --the plurality of acceleration sensors comprise two or more acceleration sensors mounted on the board--.
Claim 3 is further rejected as being indefinite as it is unclear if the “two acceleration sensors” recited on line 2 are included either in the “two or more acceleration sensors” recited in claim 2 or are included in the “plurality of acceleration sensors” found in claim 1 (from which claim 3 ultimately depends) or are in addition to the previously recited acceleration sensors. 
Claim 4 is rejected as being indefinite as it fails to correct the problems of claim 3 from which it depends.
Claim 5 is further rejected as being indefinite as it is unclear if the “three acceleration sensors” recited on line 2 are included in the “plurality of acceleration sensors” found in claim 1, from which claim 5 depends, or are in addition to the “plurality of acceleration sensors” recited. If the “three acceleration sensors” are to be included in the “plurality”, then a suggestion for correction is to indicate that --the plurality of acceleration sensors comprise three acceleration sensors mounted on the board--.


Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, a sensor system comprising: a board installed in a rotating part of a cut processing machine; a plurality of acceleration sensors mounted on the board; and an arithmetic operation unit for receiving the signals from the plurality of acceleration sensors, wherein the arithmetic operation unit determines a translational acceleration accompanying moving of the rotating part and a centrifugal acceleration accompanying rotation of the rotating part from the signals received from the plurality of acceleration sensor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mairson (US 4,188,816) discloses an apparatus and method for performing inertial measurements using translations acceleration transducers and for calibrating translational acceleration transducer.
Evans, III et al. (US 2002/0077239 A1) discloses method and apparatus for detecting and controlling imbalance conditions in a centrifuge system.
Kato (US 2005/0216149 A1) discloses an inertia sensor system which incorporates a vibration-type angular-speed sensor unit and acceleration sensor unit provided separately.
Suhihara et al. (US 2009/0177425 A1) discloses a correction device for an acceleration sensor and output value correction method for the acceleration sensor.
KABASAWA et al. (US 2019/0360809 A1) discloses a signal processing apparatus, inertial sensor, acceleration measurement method, electronic apparatus and program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855